UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-7687



In Re:   STUART C. COLE,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                          (CA-99-424-3-V)


Submitted:   February 26, 2003             Decided:   April 1, 2003


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stuart C. Cole, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stuart C. Cole filed this petition for a writ of mandamus

seeking to have this court direct the district court to rule on his

28 U.S.C. § 2255 (2000) motion. The district court entered an order

in the § 2255 proceeding on January 21, 2003.   We therefore find no

unreasonable delay.   Accordingly, we deny mandamus relief.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                    PETITION DENIED




                                2